Citation Nr: 9906689	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-01 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for a nasal 
disability.  

2.  Entitlement to an increased evaluation for dyshidrotic 
dermatitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran served on active duty from June 1977 to January 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's nasal disability is manifested by 
complaints of stuffiness.  Examination showed the nasal 
bridge was without deviation, the nostrils were patent, 
bilaterally, and no significant abnormality of the nose was 
found.  

3.  Marked interference with breathing space, 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side are not currently found.  

4.  The service-connected dyshidrotic dermatitis is 
manifested by two small punctate, dry, lesions to the medial 
aspect of the right foot.  The disability is currently 
inactive.  

5.  A skin condition manifested by constant exudation or 
itching, extensive lesions or marked disfigurement is not 
clinically demonstrated. 



CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for a 
nasal disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.41, 4.97, Code 6502, (effective 
prior to October 7, 1996, and 1998).  

2.  The schedular criteria for an increased evaluation for 
dyshidrotic dermatitis beyond 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7806, 7817 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  


A.  A Nasal Disability

Service connection was granted for a nasal disability in May 
1997, and a noncompensable evaluation was assigned.  This was 
based on service medical records which showed treatment in 
October 1980 for a nasal fracture, which included a closed 
reduction.  

On VA examination in February 1998, the veteran reported that 
he had a minimal amount of a stuffed-up nose.  Examination 
showed the nasal bridge appeared in alignment without 
deviation, and the nostrils were patent bilaterally.  It was 
noted that there was no significant abnormality.  An X-ray 
report showed that the examination of the nasal bones was 
normal.  Nasal turbinate edema was also noted.  The diagnosis 
was, status post nasal fracture and septal deviation with 
repair; minimal, if any, residual.  

The provisions of 38 C.F.R. § 4.97, Code 6502 were amended 
effective October 7, 1996. 61 Fed. Reg. 46720-46731 (Sept. 5, 
1996).  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

A noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space. 38 C.F.R. § 4.97, 
Code 6502, effective prior to October 7, 1996.

A 10 percent rating is warranted for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6502 (1998), effective as of October 
7, 1996.

The evidence of record does not reveal that the veteran 
currently has any manifestations of his disability which 
indicate that there is interference with his breathing or 
that there is any obstruction of the nasal passages, thus a 
10 percent rating is not warranted under diagnostic code 
6502, either under the old or revised criteria.  While he 
complains of stuffiness, there is no showing of marked 
interference with breathing space or of 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  The examiner has reported that no 
significant abnormality exists and that there is minimal if 
any residual.  Thus, the preponderance of the evidence is 
against the claim for an increased evaluation, and the claim 
is denied.


B.  Dyshydrotic Dermatitis

Service connection was granted for dyshidrotic dermatitis in 
May 1997, and a 10 percent evaluation was assigned under 
Diagnostic Code 7899-7817.  This was based on service medical 
records, which showed the veteran was seen in 1979 for a rash 
on the ankle, which was found to be contact dermatitis.  He 
was also seen for skin problems in 1980 for eruptions on the 
arms, fingers and feet.  The RO also considered an October 
1996 letter from a private physician who reported that the 
veteran had dishydrotic dermatitis which at times could be 
severe.  It was noted that the rash appeared on the veteran's 
hands and fingers.  The RO also considered a September 1996 
VA examination report which showed that the feet were 
reddened on the bottom, toes and along the sides.  Blotching 
was described as scaling and slightly raised sores noted by 
palpation and rounded at about 3cm. in diameter.  It was 
noted that they were mainly present in the heel area of the 
foot.  The finding was, skin disorder of unknown etiology; 
rule out viral or other infections.  

In February 1998, the veteran was examined by VA.  
Examination showed virtually no involvement of the hands or 
feet with the exception of two small punctate, dry, lesions 
to the medial aspect of the right foot; otherwise the feet 
were reported to be normal.  The hands were noted to fail to 
reveal any ulceration, exfoliation or crusting.  The 
diagnosis was, by patient history, as well as previous 
diagnosis of dyshidrotic dermatitis, currently quiescent.  

A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation, or itching and involvement of an 
exposed surface or extensive area. A 30 percent evaluation 
requires constant exudation or itching extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998).  Dermatitis exfoliativa is evaluated as for 
eczema under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 7806.  As with eczema, the evaluation will depend upon 
the location and extent of the disease and the repugnant 
disfigurement or other disabling characteristics of the 
manifestations of the disease. 38 C.F.R. § 4.118, Diagnostic 
Code 7817 (1998).

The record reflects that although the veteran asserts that 
the symptoms associated with his service-connected skin rash 
are more severely disabling than reflected by the currently 
assigned disability evaluation, the evidence does not 
corroborate this assessment.  The clinical evidence of 
record, as noted above, does not indicate that there is 
constant exudation or itching, or extensive lesions as would 
be required for a 30 percent evaluation in this regard.  The 
veteran has not complained of constant exudation or itching, 
and there is no showing of extensive lesions or 
disfigurement.  The most recent findings indicate that the 
service-connected dyshidrotic dermatitis is manifested by two 
small punctate, dry, lesions to the medial aspect of the 
right foot.  The disability was found to be currently 
essentially inactive.  The Board thus finds that the 
disability picture of the veteran's service-connected skin 
rash is more consistent with the 10 percent, rather than the 
30 percent rating criteria.  See 38 C.F.R. § 4.7 (1998).



ORDER

A compensable evaluation for a nasal disability is denied.  

An increased evaluation for dyshidrotic dermatitis, beyond 10 
percent is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



- 7 -


